—Judgment, Court of Claims (Albert Blinder, J.), entered November 19, 1992, after non-jury trial, in favor of claimant and against the defendant in the amount of $7,454,687.50, unanimously affirmed, without costs.
Claimant was admitted to the Special Treatment Unit of the Manhattan Children’s Psychiatric Center on March 2, 1983. He was then 15 years old, and self-abusive. Although claimant began to suffer from a loss of vision on September *15326, 1983, he was not given an ophthalmological examination until after he had lost his vision in his left eye on November 7, 1983. Although on November 15, 1983, it was discovered that claimant had a detached retina in his left eye, surgery was not performed until March 5, 1984, at which time it was discovered that claimant had detached retinas in both eyes and was rendered permanently blind. On these facts, and based on the testimony of claimant’s experts, there was ample basis in the record for the trial court to conclude that defendant’s failure to control claimant’s self-abuse, and its failure to render timely medical treatment for claimant’s injuries, albeit self-inflicted, constituted malpractice for which the State can be held liable. We do not find the award of damages excessive in view of the testimony concerning claimant’s need for lifetime care as a result of his blindness. Concur — Murphy, P. J., Wallach, Kupferman and Asch, JJ.